Case: 16-51084      Document: 00514242610         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-51084                                 FILED
                                  Summary Calendar                       November 17, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff—Appellee,

v.

CHADRICK WATERS, also known as Chadrick Damon Waters,

                                                 Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CR-331-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Chadrick Waters has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Waters has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Waters’s claim of ineffective assistance of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51084    Document: 00514242610     Page: 2   Date Filed: 11/17/2017


                                 No. 16-51084

counsel; we therefore decline to consider the claim without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Waters’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
      Our review reveals a clerical error in the judgment, which fails to reflect
the dismissal of certain counts of the indictment and superseding indictment.
The record shows that Waters was convicted and sentenced on Count Four of
the superseding indictment and that the remaining counts were dismissed.
The amended judgment should therefore reflect that the remaining counts
were dismissed on the Government’s motion. See United States v. Powell, 354
F.3d 362, 371-72 (5th Cir. 2003).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Waters’s motion to appoint new counsel is
DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
The case is REMANDED for the limited purpose of correcting the clerical error
in the judgment. See FED. R. CRIM. P. 36.




                                       2